Citation Nr: 1606389	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  12-16 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.
 
2.  Entitlement to service connection for a right ankle disorder..
 
3.  Entitlement to service connection for onychomycosis (claimed as toenail fungus).
 
4.  Entitlement to service connection for migraines.
 
5.  Entitlement to service connection for an anxiety disorder.
 
6.  Entitlement to service connection for insomnia.
 
7.  Entitlement to service connection for temporomandibular joint syndrome (claimed as TMJ).
 
 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran (also referred to herein as 'appellant') served on active duty from June 2006 to March 2010.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for genital warts, anxiety, insomnia, dental trauma, a left knee condition, a right ankle condition, pes planus of the left foot, pes planus of the right foot, a lumbar spine condition, a cervical spine condition, hallux valgus with hammer toes of the left foot, tinea pedis (also claimed as athlete's foot), onychomycosis (claimed as toenail fungus), temporomandibular joint syndrome (claimed as TMJ), and tension headaches (claimed as migraine headaches). The issue of service connection for hearing loss was deferred.
 
In March 2011, the Veteran filed a notice of disagreement with the February 2011 decision. He also discussed the issue of hearing loss in his notice of disagreement, although the issue had not been finally adjudicated at that time. In an April 2011 rating decision, the RO granted service connection for hearing loss. A 10 percent evaluation was assigned, effective March 10, 2010.
 
In April 2012, the RO issued a statement of the case with regard to all 14 remaining service connection claims. However, in his May 2012 VA Form 9, the Veteran indicated that he was only appealing the issues of entitlement to service connection for anxiety, insomnia, dental trauma, a left knee condition, a right ankle condition, onychomycosis (toenail fungus), TMJ, tension headaches. He also indicated that he was appealing the 10 percent rating assigned for his service-connected hearing loss. In August 2012, the RO also issued a statement of the case with regard to the issue of an increased rating for the service-connected hearing loss.
 
The RO noted in a January 2013 General Information Request that although a statement of the case was issued in August 2012 regarding the issue of an increased evaluation for the service-connected hearing loss, the Veteran had never in fact filed a notice of disagreement regarding this issue. In this regard, the notice of disagreement filed in March 2011 was premature for the issue of hearing loss because a final decision on the issue was not rendered until April 2011, and the Veteran was notified on April 21, 2011. However, no correspondence was received from the Veteran or his representative, indicating his disagreement with the rating assigned for the hearing loss until May 23, 2012, when the Veteran submitted his VA Form 9. Because that document was received more than one year after the Veteran was notified of the rating assigned for his hearing loss, it is not a timely notice of disagreement for the issue of an increased rating for hearing loss. Furthermore, in a February 2013 statement, the Veteran indicated that he wished to withdraw his claim for an increased rating for his service-connected hearing loss. He has not submitted a substantive appeal with regard to the issues of entitlement to service connection for genital warts, dental trauma, pes planus of the left foot, pes planus of the right foot, a lumbar spine condition, a cervical spine condition, hallux valgus with hammer toes of the left foot, tinea pedis (also claimed as athlete's foot), and none of those issues, or the issue of an increased rating for hearing loss, have been certified for appeal. 

In December 2013, this case was remanded in order to afford the Veteran his requested Board hearing.  However, in February 2014, he withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2015).

The Board observes that, subsequent to the issuance of the February 2011 rating decision, jurisdiction of the case was transferred to the RO in Reno, Nevada.  As will be discussed below, he unfortunately died in January 2015.  Subsequent to his death, his mother filed for a Request for Substitution of Claimant upon Death of Claimant in March 2015.  In December 2015, the Pension Management Center (PMC) at the St. Paul, Minnesota, RO sent a memorandum to the Oakland, California, VA RO indicating that the Veteran had an appeal pending at the time of his death and, per relevant guidance, the substitute appeal was the Oakland RO's jurisdiction.  As such, the PMC informed the Oakland RO that such office was required to make a determination regarding the request to substitute and notify the claimant of the substitution determination in writing.  Similarly, in January 2016, the Veteran's mother was informed that her request for substitution will be processed by the Oakland RO.  To date, the Oakland RO has not issued a decision regarding the Veteran's mother's request for substitution.  Therefore, this issue is referred to the Oakland RO for appropriate action.

In addition to the paper claims file, there are also electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files, which include the documents referable to the Veteran's death and his mother's request for substitution.


FINDING OF FACT

In February 2016, the Board was notified that the Veteran died in January 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 

In this regard, as noted in the Introduction, the Veteran's mother has filed a request for substitution and such has been referred to the appropriate RO for action.



ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


